Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (1/15/21)

The present application is being examined under the post-AIA  first to invent provisions. 

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Following claims were further amended to read as follows to remove duplicate claim number 14:

1 - 12. (Cancelled)

13.    (New) A passenger car for alternative powertrains, the passenger car including an integrated security cell that is shared by passengers and energy sources to protect both as a unit, the security cell surrounded by a lower strength energy absorbing area, wherein the security cell, in cross direction as well as in height direction of the passenger car, is configured as a combined spring system in which an area of the security cell works like a spring on a block and areas surrounding the security cell to outer-sides thereof work like a compression spring.

14.    (New) The passenger car for alternative powertrains according to claim 13, wherein in addition to the cross direction and the height direction, a longitudinal side of the passenger car is configured as the combined spring system in which the security cell area works like the spring on the block and the areas surrounding the security cell to the outer-sides work like a compression spring.

15.    (New) The passenger car for alternative powertrains according to claim 13, wherein the security cell is arranged between a front axis and a rear axis of the passenger car.

16.    (New) The passenger car for alternative powertrains according to claim 13, wherein the security cell is separated into at least two inner rooms by bulkheads that separate the passengers from an engine of the car.

17.    (New) The passenger car for alternative powertrains according to claim 13, wherein a yield strength ratio between materials of the security cell (2) and materials of the surrounding parts is > 2.0.

18.    (New) The passenger car for alternative powertrains according to claim 13, wherein the security cell includes strain hardening austenitic stainless steels with a yield strength > 520 MPa.

19.    (New) The passenger car for alternative powertrains according to claim 13, wherein the security cell includes press-hardenable steels with a tensile strength > 1,200 MPa.

20.    (New) The passenger car for alternative powertrains according to claim 13, wherein the areas surrounding the security cell as crash absorption elements working like a compression spring.

21.    (New) The passenger car for alternative powertrains according to claim 13, wherein the areas surrounding the security cell includes spring steels.

22.    (New) The passenger car for alternative powertrains according to claim 13, wherein an underbody and powertrain-components surrounding elements are made with stainless steels.

23.    (New) The passenger car for alternative powertrains according to claim 13, wherein the passenger car is an autonomous driven car, a taxi, a bus, or a van in which passengers and energy sources are protected together in one security cell.

24.    (New) The passenger car for alternative powertrains according to claim 13, wherein the passenger car is powered by a combustion engine or a hybrid-combustion engine and single parts of such engine are integrated into the security cell.

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have the security cell, in cross direction as well as in height direction of the passenger car, is configured as a combined spring system in which an area of the security cell works like a spring on a block and areas surrounding the security cell to outer-sides thereof work like a compression spring and in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner KIRAN B PATEL at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov